PER CURIAM ORDER.
The Court having considered and granted the petition for a writ of certiorari in the above entitled case, it is this 25th day of April, 2016,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated, and the case is remanded to that Court for further consideration in light of State of Maryland v. Jeriko Graves, 447 Md. 230, 135 A.3d 376, 2016 WL 1613289 (2016). Costs in this Court and the Court of Special Appeals to be paid by Respondent.